ORDER
Considering the application of petitioner, John A. Woodard, for admission to the practice of law,
IT IS HEREBY ORDERED that this matter be transferred to the Office of Disciplinary Counsel, which is authorized to conduct an investigation into the qualifications of petitioner to be admitted to the bar. The Office of Disciplinary Counsel shall appear before the Commissioner appointed pursuant to this order and shall provide such information, evidence, and recommendations to the Commissioner as may be appropriate.
*424IT IS FURTHER ORDERED that Judge James C. Gulotta be and he is hereby appointed as commissioner pursuant to Supreme Court Rule XVII, § 9, to take evidence and to report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the Bar and allowed to practice law in the State of Louisiana.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court Of Louisiana